Citation Nr: 0617179	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for glaucoma.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for glaucoma.  

The veteran testified before a Decision Review Officer at a 
hearing at the RO in March 2004.  A transcript of the hearing 
is associated with the claims file.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has glaucoma that is due to any incident or event in active 
military service.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by service.  
38 U.S.C.A. § 1101, 1110 (West 2002); 38 C.F.R. § 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In March 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim, as 
well as its duty to assist him in substantiating his claim 
under the VCAA.  The March 2004 letter specifically asked the 
veteran to provide any information or evidence in his 
possession that would support his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  In addition, the discussions in the May 2004 
Statement of the Case (SOC) and August 2004 Supplemental 
Statement of the Case (SSOC) informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  

Together, the March 2004 letter, the May 2004 SOC, and the 
August 2004 SSOC provided the veteran with a summary of the 
evidence, the applicable laws and regulations, a discussion 
of the facts of the case, and the basis of the denials.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, Social 
Security, and other pertinent agencies.  He was advised that 
it was his responsibility to either send medical records 
regarding treatment for his disability, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  See Conway 
v. Principi, 353 F.3d 1369, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision, since the decision 
herein denies entitlement to compensation.  Any questions as 
to an appropriate disability rating or effective date to be 
assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and
negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  
The veteran's claimed glaucoma is not one of those diseases 
subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

After carefully reviewing the evidence of record, the Board 
finds that, although the veteran is currently diagnosed with 
glaucoma, there is no competent medical evidence indicating 
that the veteran's current diagnosis is causally related to 
service.  Review of the service medical records reveals no 
complaints of, treatment for, or diagnosis of glaucoma.  The 
Board notes that the examiner who conducted the veteran's 
enlistment examination in September 1967 noted he had weak 
eyes; however, his eyes and corrected visual acuity were 
normal on clinical examination at his enlistment and 
separation examinations in September 1967 and July 1970, 
respectively.  

The first time the veteran is shown to have glaucoma in the 
evidence of record is in an April 1987 VA medical 
certificate, which notes that he had a history of glaucoma in 
the right eye.  Subsequent VA treatment records, dated until 
October 2003, reflect the veteran had increased intraocular 
pressure and was eventually diagnosed with glaucoma in both 
eyes.  However, the medical evidence does not show a nexus 
between the veteran's current diagnosis and his period of 
active military service.  In fact, the evidence of record 
does not contain any medical opinion relating the veteran's 
glaucoma to service.  

The only evidence of record that links the veteran's service 
and current glaucoma is the veteran's own statement that his 
current glaucoma had its inception in service, because the 
physician who conducted his separation examination from the 
Army told him that his ocular pressure was high and needed to 
be monitored.  The Board notes, however, there is no 
objective medical evidence to support his contention and 
there is no indication he has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board also notes that, at his March 2004 
hearing, the veteran testified that he did not receive 
treatment for his eye problems after service and was not 
diagnosed with glaucoma until 1978, which is more than five 
years after he was separated from service.  

With no competent and probative medical evidence indicating 
that the veteran's current glaucoma is causally related to 
his period of active military service, the claim for service 
connection must be denied.  See Hickson, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for glaucoma, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for glaucoma is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


